999 F.2d 547
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Marvis HANKS, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health & Human Services,Defendant-Appellee.
No. 92-2230.
United States Court of Appeals, Tenth Circuit.
June 29, 1993.

Before SEYMOUR and TACHA, Circuit Judges, and ROGERS,* Senior District Judge.
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Claimant-appellant Marvis J. Hanks appeals the district court's order affirming the Secretary's denial of disability benefits.   Claimant asserted that she became disabled on July 17, 1985, as a result of asthma.   The administrative law judge (ALJ), after considering the applicable five-step sequential process, see 20 C.F.R. § 404.1520;   see also Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir.1988), determined that claimant was not disabled because she retained the residual functional capacity to perform her past relevant work as a bank teller.   The Appeals Council denied claimant's request for review, making the ALJ's ruling the Secretary's final decision.   The district court affirmed the Secretary's denial of benefits.


3
"This court reviews the Secretary's decision to determine only whether [the] findings are supported by substantial evidence and whether the Secretary applied correct legal standards when making [the] decision."   Hargis v. Sullivan, 945 F.2d 1482, 1486 (10th Cir.1991).   Substantial evidence is such evidence "as a reasonable mind might accept as adequate to support a conclusion."   Id.  We will not reweigh the evidence or substitute our judgment for that of the Secretary.   Id.


4
Upon careful review of the record and the parties' arguments, we AFFIRM for substantially the reasons stated in the district court's order dated September 30, 1992.   Claimant also argues, for the first time on appeal to this court, that the Secretary failed to consider the side effects of her medication.   This court will not address issues raised for the first time on appeal.   See Doelle v. Mountain States Tel. & Tel., 872 F.2d 942, 944 n. 4 (10th Cir.1989).



*
 Honorable Richard D. Rogers, United States District Judge for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3